         Case 1:09-cr-00213-DC Document 221 Filed 03/03/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 3, 2020

BY ECF
The Honorable Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

        The Government writes in connection with the motion of Bernard L. Madoff, the defendant
in the above-captioned case, for a sentence reduction pursuant to 18 U.S.C. § 3582. In light of the
Court’s Order dated February 28, 2020, the Government will deliver today by hand to the Court
and provide to counsel for the defendant un-redacted victim correspondence to the Court received
by the U.S. Attorney’s Office through March 2, 2020, marked with control numbers
SDNY_Letters_000001 to SDNY_Letters_000860 (“Exhibit A”). The Government intends to file
publicly a version of Exhibit A, with personal contact and financial account and claim numbers
redacted (and last names redacted, if any such redactions are deemed appropriate by the Court),
promptly after the Court’s resolution of any objections by victims to having their full names
publicly filed. With respect to writers requesting confidential treatment, the Government directs
the Court’s attention to the letters marked with control numbers ending 189-190, 240, 216-223,
and 843-848.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Attorney for the United States, Acting Under
                                                 Authority Conferred by 28 U.S.C. § 515


                                         By:     ______/s/_______________________________
                                                 Drew Skinner
                                                 Assistant United States Attorney
                                                 Southern District of New York
                                                 (212) 637-1587


cc:    Brandon Sample, Esq. (counsel for Madoff) (attachment by e-mail)
